                                     UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF ALABAMA




In re                                                                                  Case No. 18−31989
                                                                                       Chapter 13
Felix Roydell McGhee and Latania Michelle McGhee ,

         Debtors.

                                                        NOTICE

PLEASE TAKE NOTICE that a telephone hearing will be held on April 1, 2021 at 10:15 AM to consider and act
upon the following:

56 − Trustee's Notice to Dismiss Case for Failure to Make Plan Payments . Responses due by 03/11/2021.
(McKinney, Sabrina)

57 − Objection to Notice of Dismissal filed by David Weston on behalf of Felix Roydell McGhee, Latania Michelle
McGhee (RE: related document(s)56 Trustee's Notice to Dismiss Case). (Weston, David)




Each party wishing to be heard must call the phone number below at least 5 minutes prior to the commencement of
court.

                                 PHONE: 877−336−1839 Participant Code: 9617616
                                     CONFERENCE HOST: Bill Livingston

You will be asked to provide the name of the conference host and the name of the caller.

Conference calls may be broadcast throughout the courtroom. Be sure you mute your telephone until your case is
called. Additionally, please do not place the call on hold because many companies use background music while the
call is on hold. Remain silent while you wait, and do not address the court until are called upon. Be sure you follow
the conference coordinator's instructions.

If you cannot mute your phone:

        • Do not shuffle papers or type on keyboard
        • Refrain from making unnecessary noise
        • Turn off electronics such as televisions and radios that broadcast sound
Cases are called in the order determined by the court. Your case will be called as soon as possible.


Dated March 11, 2021




                                                                Juan−Carlos Guerrero
                                                                Clerk of Court
